73 So.3d 319 (2011)
Henry James WIMBERLY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-3932.
District Court of Appeal of Florida, First District.
October 25, 2011.
Henry James Wimberly, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Henry James Wimberly is hereby afforded belated appeal from judgment and sentence in the Circuit Court for Leon County, case number 2005-CF-431. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
THOMAS, ROBERTS, and CLARK, JJ., concur.